           Case
            Case1:20-cr-00054-AJN
                 1:20-cr-00054-AJN Document
                                    Document64-1
                                             65 Filed
                                                 Filed08/25/21
                                                       08/24/21 Page
                                                                 Page11ofof11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                    v.                                                                         8/25/21
                                                    No. 20-cr-54 (AJN)
 TAFARI GORDON,

                                Defendant.


                                 TRANSPORTATION ORDER

       Upon the application of Tafari Gordon, by his attorney, Jenna Dabbs, Esq., pursuant to 18

U.S.C. § 4282, and upon a finding of indigence and in the interests of justice, it is hereby

       ORDERED that the United States Marshals Service furnish Tafari Gordon with funds to

cover the cost of travel between Orlando, Florida and New York, New York for his sentencing on

September 2, 2021 at 10:00AM. It is ordered that Mr. Gordon depart on a bus from Orlando,

Florida on August 31, 2021 and arrive no later than 6PM on September 1, 2021. It is ordered that

Mr. Gordon will stay in a hotel in New York City on the night of September 1, 2021. It is ordered

that Mr. Gordon’s return bus from New York, New York depart after 5PM on September 2, 2021;

       ORDERED that the aforesaid expenses shall be paid by the United States Marshals

Service.

 Dated: New York, New York                                SO ORDERED
               25 2021
        August ___,


                                                          HONORABLE ALISON J. NATHAN
                                                          United States District Judge
